Case820OvU2050-PIM Dowmen? FikdOQ2z2Zo21 Page 1 of d

an
“ APPROVED" THIS. <=> DAY
of 20

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

PETER J. MESSITTE
ITED STATES DISTRICT JUDGE

Civil Case No. 8:20-cv-03658-PJM

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
Vv.

JOHN DOE subscriber assigned IP address
108.45.66.132,

Defendant.

Nome ee ee SS

 

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
WITH PREJUDICE OF JOHN DOE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 108.45.66.132, are voluntarily dismissed with prejudice.

Dated: February 23, 2021 Respectfully submitted,

By: /s/ Elsy Ramos Velasquez
Elsy Ramos Velasquez, Esq.
eramosvelasquez@clarkhill.com
Clark Hill PLC

1001 Pennsylvania Ave NW
Suite 1300 South

Washington, DC 20004

Tel.: 202-552-2357

Fax: 202-552-2381

Attorneys for Plaintiff
